Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-20-00371-CV

                         IN THE INTEREST OF L.B.M. and L.B.M., Children

                       From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019-PA-02077
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebecca Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 13, 2021

AFFIRMED

           Mother 1 and Father appeal an order terminating their parental rights to their two daughters,

L. (born in February 2015) and L.B. (born in July 2016). The sole issue is whether sufficient

evidence supports the trial court’s findings that termination of Mother’s and Father’s parental

rights is in the children’s best interest. We affirm the trial court’s order.

                                                    BACKGROUND

           On October 11, 2019, the Texas Department of Family & Protective Services filed an

original petition seeking removal and conservatorship of the children, and termination of Mother’s

and Father’s parental rights. The children were removed based on allegations of neglectful



1
  To protect the identities of the minor children, we refer to the appellants by fictitious names and the children by their
initials. See TEX. FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                 04-20-00371-CV


supervision, including concerns about suspected drug use and the daughters’ inappropriate or lack

of clothing. They were placed with their maternal grandmother.

        The case proceeded to a bench trial on July 14 and July 16, 2020. Six witnesses testified,

including Mother, Father, caseworkers, the children’s maternal grandmother, and their seventeen-

year-old brother. The trial court admitted into evidence three orders it had rendered during the

case. 2 After trial, the trial court signed a final order terminating Mother’s and Father’s parental

rights. The trial court found Mother and Father constructively abandoned the children, failed to

comply with court-ordered provisions of their family service plans, and used drugs in a manner

that endangered the children and then failed to successfully complete a rehabilitation program or

relapsed. The trial court also found by clear and convincing evidence that termination of Mother’s

and Father’s parental rights is in the children’s best interest. Mother and Father timely appealed.

                                     SUFFICIENCY OF THE EVIDENCE

        To terminate parental rights, a trial court must find by clear and convincing evidence one

of the statutory predicate grounds and that termination is in the child’s best interest. TEX. FAM.

CODE § 161.001(b). Because Mother and Father do not challenge the findings of predicate grounds

for termination, we consider only whether legally and factually sufficient evidence supports the

best-interest finding, applying our familiar standards of review. See In re J.F.C., 96 S.W.3d 256,

263–67 (Tex. 2002).

        In determining the best interest of a child, courts apply the non-exhaustive Holley factors.

See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Those factors include: (1) the desires

of the child; (2) the present and future emotional and physical needs of the child; (3) the present


2
 The trial court also admitted segments of footage from a security camera mounted above the door of the family’s
apartment, showing an occasion on which the police accompanied a caseworker during an investigation. Most of the
comments made on the video recording are inaudible, and the clips, which are approximately 10-15 seconds each, are
not continuous.


                                                      -2-
                                                                                       04-20-00371-CV


and future physical danger to the child; (4) the parental abilities of the individuals seeking custody;

(5) the programs available to assist these individuals to promote the best interest of the child; (6)

the plans held by the individuals seeking custody; (7) the stability of the home of the parent and

the individuals seeking custody; (8) the acts or omissions of the parent which may indicate that the

existing parent-child relationship is not a proper one; and (9) any excuse for the acts or omissions

of the parent. Id.

A. Summary of the Evidence

        One of the orders admitted into evidence was an October 23, 2019 temporary order

following the full adversary hearing. In the temporary order, the trial court found Mother’s and

Father’s conduct endangered the physical health or safety of the children; remaining in Mother

and Father’s home was contrary to the children’s welfare; there was an urgent need for protection

of the children that required immediate removal; and reasonable efforts were made to enable the

children to return home, but there was a substantial risk of continuing danger to the children at

home. The second order was a December 10, 2019 status hearing order, finding Mother and Father

failed to review and sign their family service plans, and finding it necessary for the children’s

health and safety for any visits with the children to be supervised visits. The third order was another

December 10, 2019 order, which directed Mother to immediately submit to a drug test.

        Jessica Canabal, the caseworker involved in the children’s removal, testified the

Department received a referral on October 4, 2019, alleging neglectful supervision of the children

based on “a strange chemical smell coming from the home.” Canabal stated she visited the home

and Mother was “wearing black latex gloves. She indicated that she was packing, as they had been

evicted from the home and needed to be out by the end of the day.” Mother denied using drugs

and refused a drug test, but explained she was using a cleaning solvent made of vinegar and

hydrogen peroxide. Canabal explained the children were observed not wearing diapers or


                                                 -3-
                                                                                    04-20-00371-CV


underpants and were asleep, “very hard to wake up,” and “completely incoherent.” Canabal also

testified Father stated he had a history of using methamphetamines, but last used drugs before L.B.

was born; Father also refused a drug test.

       Canabal further testified she visited the home again several days later with law enforcement

officers. The children were asleep and not wearing any pants, diapers, or underwear, and their eyes

were noticeably dilated. Canabal stated the home was in disarray with cleaning solvents throughout

the apartment, and she again smelled the pungent odor. Father admitted he had used

methamphetamines the day before Canabal’s October 4, 2019 visit, and Father and Mother were

arrested for possession of drug paraphernalia during the second visit. Canabal described Father

and Mother as uncooperative, not very forthcoming, and unwilling to accept responsibility

regarding the conditions of the home and their drug use. She also stated the children’s maternal

grandmother reported Mother was bleaching the children’s hair. Canabal admitted she did not

recall many other details about the residence when she visited. She also admitted it would be

normal for someone cleaning their home before moving to wear latex gloves, for there to be

cleaning solvents, and for the home to appear in disarray. Canabal further stated there were no

other concerns about the children’s physical condition or health.

       Linda Garza, a permanency specialist, testified Mother and Father had a CPS history when

L. was “very small.” Although Garza could not recall why the Department was involved at that

time, she did recall Mother and Father were not cooperative in completing their services. Garza

testified she became involved in this case in October 2019, and the children were very shy, but

talkative, smart, and “very bonded with the grandparents.” Garza opined the grandparents were

providing a stable home, explaining the children had a routine, were in school, and involved in

extra-curriculars including dance and gymnastics.




                                               -4-
                                                                                       04-20-00371-CV


       Christina Ramirez, a caseworker, testified Mother was uncooperative, changed her phone

number at least four or five times during the case, and did not start engaging in services until March

or April 2020. Ramirez testified Mother was ordered to complete services including a

psychological evaluation, individual therapy, drug tests, a drug assessment, and parenting classes,

and to obtain and maintain appropriate housing and employment; however, at the time of trial in

July 2020, Mother had completed only a drug assessment and a psychological evaluation.

According to Ramirez, Mother’s explanation for not getting drug tested was that she lacked Texas-

issued identification. Ramirez asked Mother to obtain identification for drug tests, and Mother

stated she was in the process of obtaining identification, but never obtained or produced her

identification to be drug tested. Ramirez also testified Mother was court ordered to submit to drug

testing, for which Mother did not need identification, but Mother refused and gave no explanation.

       Ramirez further testified she was unable to assess Mother’s housing because Mother

“doesn’t have her own residence. She lives with her ex-husband, which [Mother] has not been

honest about. [Mother] told me that it was her residence. And I later found out that it’s not her

residence, it’s her ex-husband’s residence. She’s never had a residence of her own during the

pendency of this case.” Ramirez stated Mother reported being employed, but Mother was unable

to provide any proof of employment. According to Ramirez, Mother attended 30-40% of in-person

visits with the children, but then maintained contact because the visits were virtual; however,

Mother never called Ramirez to ask about the children’s welfare or provided any support to the

children during the case.

       Ramirez testified Father was ordered to “to complete a psychological evaluation, parenting

classes, individual therapy, drug tests, obtain and maintain appropriate housing, employment, and

drug treatment,” but completed only a psychological evaluation, did not complete drug treatment,

refused drug tests, and started a parenting course four or five weeks before trial. According to


                                                 -5-
                                                                                        04-20-00371-CV


Ramirez, Father’s reason for not completing his services was that he was arrested on two

outstanding warrants and transferred to a jail in Dallas County. Ramirez stated she informed Father

about his outstanding arrest warrants, but Father denied or refused to acknowledge the warrants.

Ramirez stated Father was on probation for a “possession” charge, and his probation was revoked

after he was arrested for possessing drug paraphernalia. Father was incarcerated from December

2019 to May 2020, and did not start his services before going to jail. Ramirez stated Father never

provided information about the services in which he was participating while on probation, did not

submit to drug tests, was living with Mother and her ex-husband, provided a work schedule without

proof of income, did not support the children during the case, and had only one face-to-face visit

with the children.

          Ramirez also opined the children were thriving in their grandparents’ care. She stated the

children were “bubbly, happy, talkative,” attending all their appointments, and excited about

school. Ramirez also testified the children were in play therapy because they were exhibiting

inappropriate sexual behavior. She further testified the children were bonded and interact well with

Mother and Father, as well as their grandparents. However, Ramirez noted that Mother and Father

were charged with kidnapping L.B. from her grandmother’s care “during another legal case.”

          The children’s maternal grandmother testified she did not have any issues with the children

not wearing underwear, and the children would recoil during their baths and would and say, “No

bleach, no bleach.” She also observed age-inappropriate sexual behavior. The grandmother also

stated:

          My concern is repetition of the past several years, the drug use, the refusal to admit
          drug use. And when the children are returned to them, it resumes. And then the
          visits stopped, so I have no way of even monitoring to see if the children are being
          appropriately looked after.

This concern was based on her observations of Mother and Father’s behavior and appearance:



                                                   -6-
                                                                                        04-20-00371-CV


       It’s really very obvious to me when things such as meth [have] been used. The
       change in the appearance of the parents. The -- Just the whole behavior thing, it’s
       very -- It’s up, it’s down, it’s great, then it’s calmed down. It’s just, like, you know,
       an up and down, up and down sort of behavior. And then lots of sleep after about
       three days of real maniacal cleaning and scrubbing, and then it’s crash, you know,
       for several days off and on. A lot of sleep.

       ....

       [During the virtual visits] I see that the -- There is a very groggy appearance at
       times on the video. Early in the video talks, the virtual talks, we could never reach
       them during the day. It was only evening. They were not working at the time. It’s
       the appearance. I know my -- my daughter’s appearance, and this did not look
       natural.

The grandmother also confirmed Mother and Father removed L.B. from her care without her

consent, but doubted formal charges were filed.

       Mother testified she and Father have been together for nine years and have a common law

marriage. Mother opined the children should not have been removed from her because the

grandmother’s allegations were unfounded, and she had called CPS “countless times,” both for the

children in this case and Mother’s other children. Mother explained L.B. was going through a

phase in which she did not want to wear any underwear, the pungent odor was the cleaning

supplies, and the apartment was messy because they were moving. She also testified that while she

had drug problems four or five years ago, she addressed those issues and no longer had a drug

problem. Mother stated she, Father, and the children moved to San Antonio, first stayed in a hotel,

then lived with Mother’s ex-husband, then lived in an apartment, then moved back in with

Mother’s ex-husband temporarily, and then moved to a new apartment in March 2020.

       Mother also contradicted the Department’s evidence, testifying she was cooperative with

the Department, the children’s eyes were not dilated during the second visit, she did not bleach the

children’s hair, and she and Father did not possess drug paraphernalia: “My husband is a glass

blower and we have -- we had old glass, broken glass. We had all sorts of glass. And that still



                                                 -7-
                                                                                        04-20-00371-CV


happened to be around. And -- that was my paraphernalia.” Responding to the grandmother’s

testimony about her appearing to be under the influence of drugs during a virtual visit, Mother

testified, “The only time we ever, I think, were groggy was whenever my husband had COVID

when he first got out of jail. And, you know, it doesn’t matter if I look happy or sad. My mom is

going to say it’s because of drugs. She always has.” And, Mother testified she was employed at

IHOP and as a caregiver for her ex-husband, and Ramirez knows where she works.

        Mother provided explanations for not completing her family service plan. She testified she

completed a psychological and drug evaluation, and attempted to complete parenting courses, but

Ramirez was not responsive and enrolled her in the wrong classes. She also testified she started

counseling the day trial started, and she tried to enroll earlier, but there was a waiting list, she was

moving residences, and then the “COVID thing started and it was very difficult.” Mother also

explained it was difficult to travel around San Antonio because she did not have a car; Father’s

truck was impounded when he was arrested. She further explained she did not submit to drug tests

because she did not have identification, and she did not get tested when ordered by the court

because she was late picking up her son from school.

        Addressing her bond with the children, Mother testified: “My children and I have a very

close bond. They do with their father as well. We are good parents and I’m not sure how -- I don’t

know how this has come about that they’re terminating our rights. It would be an absolute -- It

would be detrimental, I think. Absolutely detrimental.” Mother opposed her mom adopting the

children because she is a “liar” and “not mentally stable.” Mother admitted using

methamphetamines in the past, and denied that the glass pipe found in the apartment was used for

doing drugs. She also stated she was arrested in 2013 for an “attempt to possess,” and at of the

time of her testimony, she still did not have identification.




                                                  -8-
                                                                                       04-20-00371-CV


       R.R., Mother’s seventeen-year-old son, testified he was living with his stepfather, but had

lived with the grandmother, and it was not in the children’s interest for them to remain with her:

“I had gotten into a similar situation where I was taken away from my parents when there was no

reason for that to happen, and I was placed in the care of my grandmother.” R.R. stated the maternal

grandmother treated him appropriately, but the grandmother falsely accused Mother of drug use

to have him removed. R.R. testified he lives with Mother and, based on her behavior, does not

believe she uses drugs. R.R. also testified Father was not a danger to the children and never

witnessed him using drugs, but R.R. was aware Mother and Father were arrested for possessing

drug paraphernalia.

       Father testified generally that he cooperated with the Department. He also stated Ramirez

was twisting his words, and clarified he only admitted to using drugs five years ago. Father

explained the glass pipe was from when he was a glass blower five years ago. Father provided

explanations similar to Mother’s for not engaging in and completing his services, and noted he

was incarcerated in Dallas County jail and was infected with COVID-19. Father described his

relationship with the children as “[v]ery loving and caring. Like, always took them with me

everywhere I went. Like, teach them -- I was -- I would always crawl with them. I would teach

them sign language and all kinds of -- like very active in their -- in their lives.” Father also stated

he was groggy during a virtual visit. However, Father testified he possessed drug paraphernalia,

specifically a pen with methamphetamine residue on it, for which he was arrested. He then asserted

his Fifth Amendment privilege against self-incrimination and refused to answer further questions.

B. Analysis

       “When, as here, a child is too young to express her desires, the trial court may consider

whether the child has bonded with her current caregivers, is well cared for by them, and has spent

minimal time with the parent.” In re S.R.R., No. 04-20-00272-CV, 2020 WL 6470202, at *3 (Tex.


                                                 -9-
                                                                                    04-20-00371-CV


App.—San Antonio Nov. 4, 2020, no pet. h.) (mem. op.). It is undisputed that Mother and Father

are bonded with the children, and that the children are also bonded with their maternal

grandmother.

       It is also undisputed that, at some point, Mother and Father both used drugs, specifically

methamphetamines. The evidence was disputed about whether Mother and Father continued to use

methamphetamines. Under our well-settled standards of review, “the trial court as the factfinder is

the sole judge of the weight and credibility of the evidence.” In re J.M.K., No. 04-20-00387-CV,

2020 WL 7232133, at *3 (Tex. App.—San Antonio Dec. 9, 2020, no pet. h.) (mem. op.). And, we

must “assume that the factfinder resolved disputed facts in favor of its finding if a reasonable

factfinder could do so.” J.F.C., 96 S.W.3d at 266.

       Father admitted there was methamphetamine residue on a pen in the family’s apartment,

resulting in his arrest. Mother and Father’s testimony also suggested there was methamphetamine

or residue in a glass pipe found in the apartment. Mother and Father then refused to submit to drug

tests, and failed to take the steps necessary to be able to take drug tests. A factfinder could

reasonably infer from Mother’s and Father’s failures to be drug tested that they avoided testing

because they continued to use methamphetamines. See In re N.N.M., No. 04-19-00369-CV, 2020

WL 4808704, at *6 (Tex. App.—San Antonio Aug. 19, 2020, no pet.) (mem. op.). The

grandmother also testified she was familiar with Mother’s and Father’s conduct and appearance

when using methamphetamines, and they appeared to be under the influence of drugs during a

virtual visit with the children. Although Mother and Father provided conflicting testimony and

explanations, a reasonable factfinder could have resolved the dispute over whether Mother and

Father continued to use methamphetamines in favor of the trial court’s finding.

       Because the trial court reasonably could have believed Mother and Father continued to use

methamphetamines, the evidence shows Mother’s and Father’s use of drugs presented ongoing


                                               - 10 -
                                                                                     04-20-00371-CV


emotional and physical dangers to the children. See TEX. PENAL CODE § 22.041(c-1)(1)

(establishing a presumption “that a person engaged in conduct that places a child in imminent

danger of death, bodily injury, or physical or mental impairment [by] possess[ing], or in any way

introduc[ing] into the body of any person the controlled substance methamphetamine in the

presence of the child”). The evidence also shows Mother and Father did not complete drug

treatment, or other services on their plan, such as parenting courses.

        The evidence also shows the children improved in the maternal grandmother’s care, and

were receiving therapy for their age-inappropriate sexual behavior. Conversely, Mother and Father

failed to recognize and minimized this issue. Furthermore, it is undisputed that Mother and Father

frequently moved residences several times during this case, at least once due to an eviction. Father

was arrested for possessing drug paraphernalia and incarcerated for violating conditions of his

probation, on which he was placed for possession of drugs. Additionally, while the evidence of

Mother’s and Father’s employment was disputed, the trial court reasonably could have resolved

this dispute in favor of its finding, or not given significant weight to Mother’s and Father’s

testimony, considering the evidence of a lack of support for the children during this case. Having

considered all of the evidence, we hold legally and factually sufficient evidence supports the trial

court’s best interest finding.

                                             CONCLUSION

        We affirm the trial court’s order.

                                                   Luz Elena D. Chapa, Justice




                                                - 11 -